IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 63,206-01


EX PARTE JOSE MANUEL FLORES MIJORES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 96-06-7423 FROM THE
155TH JUDICIAL DISTRICT COURT OF WALLER COUNTY


 Per Curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offenses of aggravated robbery and aggravated sexual assault, and punishment was
assessed at two concurrent sixty year terms of confinement.  Applicant's convictions were
reversed on appeal,  Mijores v. State, Nos. 01-94-01153-CR & 01-94-01164-CR (Tex. App.
--Houston [1st], delivered August 29, 1996), and remanded to the trial court.  Applicant was
retried for aggravated robbery and was convicted; punishment was assessed at life
imprisonment.  Applicant's conviction was affirmed on appeal,  Mijores v. State, 11 S.W.3d
253 (Tex. App.--Houston [14th] 1999).
	Applicant contends that no evidence exists to support his conviction for aggravated
robbery, he received ineffective assistance of counsel, the trial court erred in failing to grant
a mistrial and sustain objections, and the court of appeal erred in affirming his conviction. 
In his final ground for review, Applicant contends that he is currently improperly serving a
sixty year sentence for aggravated sexual assault.  Specifically, Applicant asserts that after
the reversal and remand in appeal No. 01-94-01164-CR, he was never retried for aggravated
sexual assault, but that according to TDCJ-CID records, he is serving a sentence for the
conviction.
	This Court has examined Applicant's final ground for review and determined that this
ground is improperly presented in this application because multiple convictions or sentences
may not be challenged in a single application.  See Tex. R. App. P. 73.1 & 73.2.  Therefore,
that claim is dismissed.  Applicant's remaining claims challenging his conviction in cause
number 96-06-7423 are without merit; thus, they are denied.
 IT IS SO ORDERED THIS 29th DAY OF March, 2006.



EN BANC
DO NOT PUBLISH